                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 Brice C. Moore,                       )            JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00276-FDW
                                       )
                   vs.                 )
                                       )
 Hubert Corpening,                     )

             Defendant.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 30, 2019 Order.

                                               September 30, 2019
